NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW U.D. STRAW, Esquire,                     No. 20-35971

                Plaintiff-Appellant,
                                                D.C. No. 2:20-cv-00294-JLR
 v.

AVVO, INC.,                                     MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Andrew U.D. Straw appeals pro se from the district court’s judgment

dismissing his action alleging Americans with Disabilities Act (“ADA”) and state

law claims arising from defendant Avvo’s publication of information regarding

Straw on its website. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We may affirm on any basis supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Straw’s defamation claim was proper because Straw did not

adequately allege actual malice. See Wood v. Battle Ground Sch. Dist., 27 P.3d

1208, 1222 (Wash. Ct. App. 2001) (plaintiff alleging per se damages in a

defamation claim must show actual malice); see also Duc Tan v. Le, 300 P.3d 356,

366 (Wash. 2013) (en banc) (requirements for demonstrating actual malice).

      In his opening brief, Straw failed to address any of the grounds for dismissal

of his ADA claim and has therefore waived his challenge to the district court’s

order. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim . . . .”); Acosta Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not

supported by argument in a pro se appellant’s opening brief are waived).

      We reject as meritless Straw’s contentions that the district court failed to

consider Straw’s cross-motion for summary judgment, that the district court was

biased against Straw, or that the district court showed disdain for Straw’s First

Amendment rights.

      All pending motions and requests are denied.

      AFFIRMED.


                                           2                                    20-35971